Case 9:18-cv-80176-BB Document 543-1 Entered on FLSD Docket 05/29/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

   IRA KLEIMAN, as the personal representative        CASE NO.: 9:18-cv-80176-BB/BR
   of the Estate of David Kleiman, and W&K Info
   Defense Research, LLC

          Plaintiffs,

   v.

   CRAIG WRIGHT

          Defendant.

         ORDER GRANTING PLAINTIFFS’ OMNIBUS MOTION FOR LEAVE TO
                          EXCEED PAGE LIMITS

         THIS CAUSE is before the Court on Plaintiffs’ Omnibus Motion for Leave to Exceed Page

  Limits. The Court has reviewed the Motion, and being fully advised on the Motion, it is hereby:

         ORDERED AND ADJUDGED that the Motion is GRANTED.

         1.      Plaintiffs’ Reply in Support of Plaintiffs’ Omnibus Daubert Motion to Strike

  Defendant’s Experts shall be limited to no more than 20 pages.

         2.      Plaintiffs’ Reply in Support of Plaintiffs’ Motion for Partial Summary Judgment on

  Defendant’s Affirmative Defenses shall be limited to no more than 20 pages.

         3.      Plaintiffs’ Reply in Support of Plaintiff’s Omnibus Motion in Limine shall be

  limited to no more than 20 pages.

         DONE AND ORDERED in chambers on this ___ day of May, 2020.


                                                             ______________________________
                                                                              Judge Beth Bloom
                                                                     United States District Judge

  Copies furnished: All counsel of record
